Citation Nr: 0712810	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-26 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral leg injuries, to include the knees and right hip.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral foot injuries.

4.  Entitlement to service connection for a bilateral hand 
disorder. 

5.  Entitlement to service connection for a shell fragment 
wound, right arm.  

6.  Entitlement to service connection for a left hip 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  A Board hearing at the RO was 
held in March 2007.  In April 2007, the Board granted the 
veteran's motion to advance this appeal on the Board's 
docket.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

Although the November 2002 rating decision, June 2004 
Statement of the Case, and November 2006 Supplemental 
Statement of the Case reflect that the RO addressed the 
threshold matter of new and material evidence, the Board 
itself must make a determination as to whether evidence is 
new and material before addressing the merits of a claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. 
§§ 5108, 7104(b)).  Thus, the question as to whether the 
evidence before the Board is new and material will be 
discussed below.

The RO denied a request to reopen a claim of entitlement to 
service connection for a "nervous condition" in a rating 
decision prepared in March 2006 and issued in April 2006.  A 
private medical opinion dated in late March 2006 which 
discusses the etiology of the veteran's psychiatric disorder 
was apparently submitted after the March 2006 rating decision 
was prepared, as this evidence is not referenced in that 
rating decision.  This evidence unfortunately has no date 
stamp which shows when it was received by VA.  However, there 
is a letter associated with the record which reflects that 
the veteran was advised that evidence had been received but 
there was no record of a claim.  The claims file does not 
reflect that the claim for service connection for a 
psychiatric disorder was readjudicated after the additional 
evidence was received and associated with the claims files.  
It appears that readjudication of the request to reopen the 
claim for service connection for a psychiatric disorder is 
still pending, since additional evidence relevant to that 
claim was submitted, apparently being associated with the 
claims files soon after the March 2006 rating decision was 
prepared, and no additional adjudicative decision which 
appears to consider that evidence is associated with the 
record which is before the Board for review.  This issue is 
REFERRED to the RO for action as necessary.  

The issues of entitlement to service connection for bilateral 
leg injuries, to include the knees and hips; bilateral foot 
injuries; a bilateral hand disorder; and shell fragment 
wound, right arm are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 1986, the Board denied service connection for 
a back disorder, residuals of bilateral foot injuries, 
residuals of bilateral leg injuries, residuals of bilateral 
knee injuries, and residuals of a right hip injury.

2.  Evidence associated with the record since then, to 
include morning reports and credible buddy statements, is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claims for service connection for a 
back disorder, residuals of bilateral foot injuries, 
residuals of bilateral leg injuries, residuals of bilateral 
knee injuries, and residuals of a right hip injury.

3.  Resolving doubt in the veteran's favor, he incurred a 
back injury during service from May 1943 to January 1946.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
claims of entitlement to service connection for a back 
disorder, residuals of bilateral foot injuries, residuals of 
bilateral leg injuries, residuals of bilateral knee injuries, 
and residuals of a right hip injury, are reopened.  
38 U.S.C.A. §§ 1154, 7105 (West 2002).

2.  A back disorder was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that new and material evidence has been 
submitted in order to reopen his claims seeking service 
connection for a back disorder, residuals of bilateral foot 
injuries, residuals of bilateral leg injuries, residuals of 
bilateral knee injuries, and residuals of a right hip injury.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

The claims for service connection for a back disorder, 
residuals of bilateral foot injuries, residuals of bilateral 
leg injuries, residuals of bilateral knee injuries, and 
residuals of a right hip injury were denied in a January 1986 
Board decision.  That decision is final, although a claim 
addressed in that decision may be reopened if new and 
material evidence has been submitted since then.  If so 
reopened, the claim will be reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was revised, effective August 29, 2001.  This new 
regulation provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  This latest definition of new and 
material evidence applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001; 
thus, it applies to the instant case, since the claims 
underlying this appeal were submitted in 2002.  66 Fed. Reg. 
45620 (2001).

The Board's January 1986 decision concluded that a back 
disorder, residuals of bilateral foot injuries, residuals of 
bilateral leg injuries, residuals of bilateral knee injuries, 
and residuals of a right hip injury were not incurred or 
aggravated during active service.  

It is noted that, although several unsuccessful attempts were 
made to secure the veteran's service medical records, such 
records have not been obtained and are not available for 
review.  When service medical records are lost or missing, VA 
has a heightened obligation to satisfy the duty to assist.  
Under such circumstances, the Court has held that VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply an "adverse presumption" against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).

Evidence available at the time of the Board's January 1986 
decision consisted of statements from the veteran's 
physicians and chiropractors, family, friends, and fellow 
service members with whom the veteran served in the same 
regiment at Camp Shelby.  These statements corroborate the 
veteran's contention that he sustained injuries to his feet, 
legs, and back as a result of falling from a jeep during 
basic training and that he has received treatment for 
complaints attributable to these injuries.  Specifically, an 
October 1984 statement from J. C. Fesperman, M.D., notes that 
this physician had treated the veteran for over 30 years for 
pain in his feet, legs, and back.  These records, however, 
did not assign a medical diagnosis with respect to the 
veteran's claimed back, bilateral foot, bilateral leg, 
bilateral knee, or right hip injuries.

Evidence received since the Board's January 1986 decision 
includes VA and private medical records which include a 
February 2002 report of magnetic resonance imaging (MRI) 
showing an impression of multiple levels of disc degeneration 
with varying degrees of neural foraminal stenosis along with 
mild canal stenosis at L4-5 and L2-3.  In addition, an April 
2005 statement from the veteran's treating physician 
concludes that the problems which the veteran experiences 
with his back, legs, feet, and right arm were caused by the 
injuries which he sustained when he was thrown from a jeep 
while on active duty.  

The evidence also includes June 2004 and October 2005 
statements from former service members with whom the veteran 
served at Camp Shelby.  Both fellow service members stated 
that the veteran was thrown from a jeep while training and 
suffered injuries to his feet, knees, hips, and back.  

Finally, the RO's search for the veteran's service medical 
records has uncovered morning reports which confirm that the 
veteran was hospitalized during service at a time consistent 
with the veteran's contention that he incurred an injury 
while at Camp Shelby.  The morning reports establish that the 
veteran sought treatment on multiple occasions in service, 
consistent with his contention that the incident resulted in 
continuing residuals.

Comparing the evidence received since the Board's January 
1986 decision to the evidence previously of record, the Board 
finds that the additional evidence includes some evidence 
which is not cumulative or redundant, and which raises a 
reasonable possibility of substantiating the claim.  In 
short, new and material evidence has been submitted, and the 
claims for service connection for a back disorder, residuals 
of bilateral foot injuries, residuals of bilateral leg 
injuries, residuals of bilateral knee injuries, and residuals 
of a right hip injury are reopened and to be reviewed on a de 
novo basis.  Manio, supra.

With respect to de novo review of the reopened claims for 
service connection for a back disorder and residuals of 
bilateral foot, leg, knee, and hip injuries, it is noted that 
there is competent evidence to show that the veteran 
sustained back and lower extremity injuries in connection 
with being thrown from a jeep during basic training.  There 
is also competent evidence to show that the veteran has 
experienced recurrent complaints with respect to these 
injuries from the time of his discharge from active duty 
service to the present.  

With respect to a back disorder, there is a diagnosis of 
multiple levels of disc degeneration with varying degrees of 
neural foraminal stenosis along with mild canal stenosis at 
L4-5 and L2-3 and a medical opinion which concludes that the 
problems which the veteran experiences with his back were 
caused by the injuries which he sustained when he was thrown 
from a jeep while on active duty.  Thus, there appears to be 
a satisfactory chain of evidence to trace the veteran's 
current multiple levels of disc degeneration with varying 
degrees of neural foraminal stenosis along with mild canal 
stenosis at L4-5 and L2-3 to onset during service.  See 
38 C.F.R. § 3.303(b).  

The Board also finds it significant that there is no evidence 
unfavorable to the claim.  In particular, there is no 
clinical record which reflects that the veteran incurred a 
back disorder as a result of any circumstance other than as 
described by the veteran in his statements and testimony.  

The Board concludes that a back disorder was incurred in 
service.  Based on the reopened claim, service connection for 
a back disorder is warranted.  The benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), has been considered in granting this 
benefit.

With respect to the remaining issues of entitlement to 
service connection for residuals of bilateral foot, leg, 
knee, and right hip injuries; although there is competent 
evidence of inservice injury and recurrent complaints 
thereafter, there is no evidence of a current diagnosis with 
respect to these complaints.  Nevertheless, given the 
veteran's inservice injury, medical history thereafter, and 
his contentions, the Board finds that additional development 
is needed.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In the event any defect in notice or assistance is 
found, the Board emphasizes that, given the favorable 
disposition of the appeal with respect to the back claim and 
the additional development requested below with respect to 
the remaining issues, such defect does not result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  No further discussion of the VCAA is 
required.


ORDER

Entitlement to service connection for a back disorder is 
granted, subject to the laws and regulations concerning the 
award of monetary benefits.

New and material evidence having been received, the veteran's 
claims of entitlement to service connection for residuals of 
bilateral foot injuries, residuals of bilateral leg injuries, 
residuals of bilateral knee injuries, and residuals of a 
right hip injury are reopened; the appeal with respect to 
these issues is granted to this extent only.


REMAND

As noted above, there is competent evidence of inservice 
bilateral foot, leg, knee, and hip injuries and recurrent 
complaints thereafter.  Moreover, the veteran contends that 
he currently experiences impairment of the feet, legs, knees, 
and hips as a result of his inservice injury.  Accordingly, 
the Board finds that a VA examination addressing the nature 
and etiology of the veteran's current lower extremity 
disorders based on a review of his claims file is 
"necessary" under 38 U.S.C.A. § 5103A(d).

With respect to claims for service connection for a bilateral 
hand disorder and shell fragment wound of the right arm, it 
is noted that the veteran contends that he experiences loss 
of hand and right arm use as a result of being hit by 
artillery while crossing a river during combat in World War 
II.  Although the veteran's service medical records are not 
available for review, his AGO Form 53-55, Enlisted Record and 
Report of Separation Honorable Discharge, shows that he 
participated in battles and campaigns in Normandy, Northern 
France, Rhineland, and Central Europe.  In addition, during 
his March 2007 Travel Board hearing, it was observed that the 
veteran has a visible scar on his arm.  

Accordingly, this case is REMANDED as follows:

1.  The veteran should be advised to 
provide any evidence he may have as to 
the origin or onset of a scar on his 
right arm.  In particular, photographs 
proximate to his military service which 
show the scar or statements from 
individuals who might have observed the 
scar proximate to his service would be 
relevant.  

Since the veteran was self-employed, as a 
barber, there may not be relevant 
employment records which would reflect 
date of onset or origin of the claims 
disabilities, but the veteran should 
submit or identify any such records which 
might be available, and he may submit 
statements from customers who might have 
observed a scar on his arm or any other 
disorder at issue in this claim.  The 
veteran should be advised of alternate 
types of records which might be relevant, 
to include insurance examination records 
or the like.  

2.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to identify the nature and etiology of 
any bilateral foot, leg, knee, hip, hand 
and/or right arm disorder.  Based upon 
examination of the veteran and review of 
his pertinent medical history, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that a bilateral foot, leg, knee, 
hip, hand and/or right arm disability is 
etiologically related to the veteran's 
period of service, to include injury as a 
result of being thrown from a jeep as 
well as being hit in the arm by 
artillery.  If the physician is unable to 
render any opinion sought, it should be 
so indicated on the record and the 
reasons therefor should be noted.  The 
factors upon which any medical opinion is 
based must be set forth for the record.

3.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal.  The 
adjudication of each claim for a disorder 
which the veteran contends was incurred 
in combat must include consideration in 
light of 38 U.S.C.A. § 1154.  If any 
claim is not resolved to the veteran's 
satisfaction, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


